    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 1 of 10 Page ID #:12831



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                               Date: July 21, 2021

Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Interpreter       NONE

      Melissa Kunig                   NONE                               NOT PRESENT
      Deputy Clerk            Court Reporter/Recorder                 Assistant U.S. Attorney

    U.S.A. v. Defendant(s):   Present   Cust.   Bond    Attorneys for Defendant:   Present   App.   Ret.
        David Morrow            NOT       X              Alana Yakovlev              NOT             X


Proceedings:         (In Chambers) ORDER DENYING MOTION FOR
                     COMPASSIONATE RELEASE (Doc. 348)
        The Court has reviewed Defendant’s Motion for Compassionate Release, brought
pursuant to 18 U.S.C. § 3582(c)(1)(A), as well as related filings. (See Docs. 347-348
(Motion, Exhibits 1-19,1 Expert Reports (sealed)), 351 (Opposition), 356 (Victim Evidence),
359 (BOP Medical Records), 360 (Reply).) As set forth herein, the Court DENIES
Defendant’s Motion.
I.      BACKGROUND
        The Indictment in this case (Doc. 1) charges that Defendant David M. Morrow, and
his wife and co-Defendant Linda Morrow, engaged in a scheme to defraud health insurance
companies by performing cosmetic procedures on their insureds while billing the insurers as
if those procedures were medically necessary. (See generally Indictment.) During the
course of the scheme, Defendants allegedly billed health insurers over $50 million and
collected more than $20 million. (Id. at ¶¶ 14-15.) As a result, Defendants were charged
with, among other things, conspiracy and multiple counts of mail fraud and tax fraud. (See


1
  Defendant’s Index to his Appendix A has two items designated as Exhibit 13. The paper copy
provided to the Court has 19 tabbed exhibits. These exhibits include medical reports, a letter
regarding where Defendant could reside upon his release, a letter of support from an individual, a
letter Defendant reportedly sent to 750 doctors in 2017, a statement from Defendant to the Court
dated November 23, 2020, BOP form documents related to administrative exhaustion and
Individualized Needs Plan – Program Review, a scholarly article related to retinal detachment, BOP
Clinical Guidelines related to Compassionate Release Criteria for Elderly Inmates with Medical
Conditions, a January 2021 Pandemic Response Report related to an inspection of Defendant’s
facility of incarceration, and a “mitigation report” prepared by a representative of The Aleph
Institute on behalf of Defendant.
______________________________________________________________________________
                              CRIMINAL MINUTES – GENERAL                                        1
    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 2 of 10 Page ID #:12832



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                       Date: July 21, 2021
generally id.) Defendant2 entered into a Plea Agreement on December 16, 2016,
acknowledging his guilt as to the conspiracy count and a tax fraud count. (See generally
Doc. 42, Plea Agreement.) As part of the Plea Agreement, Defendant admitted the scheme
charged in the Indictment. (See id. at 8-9.) His change of plea hearing was held on March
18, 2016. (Doc. 45.)
        Having been informed by the Government that Defendant had absconded prior to
sentencing, the Court declared a breach of the Plea Agreement. (See Docs. 167, 170.) After
extensive briefing by the parties, including counsel on behalf of Defendant, on September
29, 2017, the Court sentenced Defendant in absentia to a term of imprisonment of 240
months. (Doc. 205.) The Court also held proceedings and reviewed briefing before ordering
restitution in the amount of $14,025,904.81 on January 25, 2018. (Doc. 232.) Defendants
were found living in Israel under false identities and were extradited to the United States in
December 2019. (See Doc. 292.)
        In absconding, Defendants used fraudulent passports in other people’s identities (but
with Defendants’ photographs), and used those identities to apply for Israeli citizenship.
(Doc. 292-1, Pell Decl. ¶¶ 4-5.) They later were found to be living under different fake
identities using Guatemalan passports. (Id. ¶ 6.) The two transferred more than $4 million
to bank accounts in Israel, and attempted to launder more than $2 million while they were
there. (Id. ¶¶ 3, 8.)
        Defendant is now an inmate at the Bureau of Prisons (“BOP”) facility FCI Terminal
Island. (Mot. at 6.) Defendant sent a compassionate release request to the warden on April
1, 2020. (Doc. 348-1 at 196, Mot. Ex. 11.) This was denied by the warden on February 24,
2021. (Id. at 197, Mot. Ex. 12.) Defendant moves for immediate release and/or a reduction
in sentence based on the combination of his age, health conditions, and the COVID-19
pandemic. (Mot. at 6.)
II.     LEGAL STANDARD
        The First Step Act permits an inmate to seek compassionate release from the court
that sentenced him. 18 U.S.C. § 3582(c)(1)(A). Specifically, the compassionate release
statute provides an exception to the finality of a judgment of conviction. See 18 U.S.C.
§ 3582(b). It allows for modification of a sentence—that is, allows a court to immediately
release or to reduce an inmate’s sentence—under certain circumstances:
        (1) [I]n any case—(A) the court, upon motion of the Director of the Bureau of
        Prisons, or upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons
        to bring a motion on the defendant’s behalf or the lapse of 30 days from the

2
 References to “Defendant” herein are to Defendant David M. Morrow.
______________________________________________________________________________
                          CRIMINAL MINUTES – GENERAL                         2
    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 3 of 10 Page ID #:12833



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                            Date: July 21, 2021
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier, may reduce the term of imprisonment (and may impose a term of
        probation or supervised release with or without conditions that does not exceed
        the unserved portion of the original term of imprisonment), after considering
        the factors set forth in section 3553(a) to the extent that they are applicable, if
        it finds that—(i) extraordinary and compelling reasons warrant such a
        reduction; or (ii) the defendant is at least 70 years of age, has served at least 30
        years in prison, pursuant to a sentence imposed under section 3559(c) . . . ; and
        that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .
18 U.S.C. § 3582(c)(1)(A).
        Thus, under the statute, defendants must first either exhaust Bureau of Prisons
(“BOP”) administrative remedies or they must wait 30 days after receipt of their request by
the warden, whichever is earlier. Id. In addition to fulfilling one of these exhaustion
requirements, the inmate must establish “extraordinary and compelling reasons” (as provided
in subsection (c)(1)(A)(i))3 for the requested sentence reduction. Id. In determining whether
to grant release or a reduction in sentence, the sentencing court must consider the factors set
forth in 18 U.S.C. § 3553(a) to the extent such factors are applicable. These factors are also
considered when imposing a sentence. The most relevant of those factors are:
        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;
        (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect for the law,
              and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational training,
              medical care, or other correctional treatment in the most effective manner;
        (3) the kinds of sentences available;
        . . . and
        (7) the need to provide restitution to any victims of the offense.
Id.



3
 Most motions are brought pursuant to subsection (c)(1)(A)(i), as subsection (c)(1)(A)(ii) applies
only to a small subset of inmates who are both greater than 70 years of age and who have served
over 30 years’ imprisonment.
______________________________________________________________________________
                             CRIMINAL MINUTES – GENERAL                                         3
    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 4 of 10 Page ID #:12834



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                            Date: July 21, 2021
        The Policy Statement referred to in the compassionate release statute was developed
by the Sentencing Commission as required by 28 U.S.C. § 994(a)(2)(C), and it is found in
the United States Sentencing Guidelines (“USSG”), § 1B1.13. In large part, it echoes the
requirements of the statute; in relevant part, it states:
                Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
        § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
        impose a term of supervised release with or without conditions that does not
        exceed the unserved portion of the original term of imprisonment) if, after
        considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they
        are applicable, the court determines that (1)(A) [e]xtraordinary and compelling
        reasons warrant the reduction; or (B) the defendant (i) is at least 70 years old;
        and (ii) has served at least 30 years in prison . . . ; (2) [t]he defendant is not a
        danger to the safety of any other person or to the community, as provided in 18
        U.S.C. § 3142(g);4 and (3) [t]he reduction is consistent with this policy
        statement.
USSG § 1B1.13 (footnote added).
        Although the compassionate release statute provides that the proposed release or
reduction in sentence must be “consistent with” the Policy Statement, this requirement is
relaxed as applied to motions brought by inmates themselves rather than by the BOP
Director. Specifically, in United States v. Aruda, 993 F.3d 797 (9th Cir. 2021), the Ninth
Circuit held that, in deciding a motion for compassionate release filed by an inmate (rather
than by the Bureau of Prisons Director), courts are not bound by the Policy Statement set
forth in § 1B1.13. Aruda, 993 F.3d at 802. Under Aruda, as to motions brought by inmates,
although the Policy Statement “may inform a district court’s discretion,” it is not binding.
Id.
        Nevertheless, the Court looks to the Policy Statement for guidance in analyzing such
motions. In doing so, the Court considers the comments to § 1B1.13, which define a key
phrase from the compassionate release statute and the Policy Statement:
        1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist
        under any of the circumstances set forth below:
            (A) Medical Condition of the Defendant.—


4
  The factor identified in § 3553(a)(2)(C), “to protect the public from further crimes of the
defendant,” overlaps with the § 3142(g) inquiry, pursuant to which the Court considers “the nature
and seriousness of the danger to any person or the community that would be posed by the person’s
release.” 18 U.S.C. § 3142(g)(4).
______________________________________________________________________________
                              CRIMINAL MINUTES – GENERAL                                       4
    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 5 of 10 Page ID #:12835



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                              Date: July 21, 2021
              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis of
              life expectancy (i.e., a probability of death within a specific time period)
              is not required. Examples include metastatic solid-tumor cancer,
              amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
              advanced dementia.
              (ii) The defendant is—
                   (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive impairment, or
                   (III) experiencing deteriorating physical or mental health because of
                   the aging process,
              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he
              or she is not expected to recover.
          (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of
          the aging process; and (iii) has served at least 10 years or 75 percent of his
          or her term of imprisonment, whichever is less.
          (C) Family Circumstances.—
              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the spouse
              or registered partner.
          (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons,5 there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons described
          in subdivisions (A) through (C).
USSG § 1B1.13, cmt 1 (footnote added).
      As held by courts throughout the pandemic, coronavirus pandemic conditions
generally and an inmate’s more specific concern regarding contracting COVID-19 do not, on

5
  The Policy Statement has not been amended since the passage of the First Step Act, and this
opening clause of subsection (D) is a vestige of the since-eliminated requirement that the BOP
Director be the one to file a motion for compassionate release on behalf of the inmate. In light of the
holding of Aruda, when looking to the Policy Statement for guidance, the Court also considers the
“Other Reasons” provision.

______________________________________________________________________________
                       CRIMINAL MINUTES – GENERAL                            5
Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 6 of 10 Page ID #:12836
Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 7 of 10 Page ID #:12837
    Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 8 of 10 Page ID #:12838



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                            Date: July 21, 2021
         As for Defendant’s “history and characteristics,” the Court considered how, as a result
of the length and the magnitude of the fraudulent scheme, Defendant’s criminal conduct had
become an everyday occurrence. (Id. at 60.) And now, with the record more fully developed
than it was at the sentencing hearing, it is clear that rather than face responsibility for the
charges (to which he pleaded guilty), Defendant not only absconded, but he absconded to a
foreign country after expropriating another’s identity and transferring millions of dollars in
assets. (See id. at 61; Pell Decl. ¶¶ 4-6.) This action was designed to enable him to live in
comfort, not to accept responsibilities for his crimes, and it diverted a significant amount of
funds that could have been used to satisfy the restitution ordered by the Court. Thus, on this
record, Defendant’s statements about remorse and acceptance of responsibility ring hollow.
         Next, reducing Defendant’s sentence would not “reflect the seriousness of the offense,
. . . promote respect for the law, and . . . provide just punishment for the offense.” 18 U.S.C.
§ 3553(a)(2)(A). Defendant paints himself a non-violent offender, and it is true that the
crimes charged are fraud crimes rather than crimes involving weapons or physical violence;
however, Defendant’s crimes involved actions that subjected patients to the real risk of
physical harm (through unnecessary multiple and prolonged surgeries) in the same manner as
a crime of violence subjects the victim to the risk of physical harm.
         And Defendant’s sentence still must provide “adequate deterrence to criminal
conduct.” 18 U.S.C. § 3553(a)(2)(B). Defendant’s scheme involved tens of millions of
dollars. The Court’s Restitution Order found that over $14 million should be paid to the
victims of Defendant for their losses. To release Defendant now, after he profited so richly
from his scheme, after he has served only ten to eleven percent of his sentence of
imprisonment, and after he absconded to a foreign country and had to be apprehended and
extradited to the United States, would provide little deterrence to other would-be fraudsters.
         Moreover, as for “protect[ing] the public from further crimes of the defendant,” 18
U.S.C. § 3553(a)(2)(C), and “the nature and seriousness of the danger to any person or the
community that would be posed by the person’s release,” 18 U.S.C. § 3142(g)(4), the Court
notes that Defendant’s advancing age, his declining health, and his declining eyesight tends
to suggest he is unlikely to continue to be able to successfully engage in a fraudulent scheme
on the same scale as the one that underlies his conviction.9 Nevertheless, the Court
concludes that, even considering his debilitation, Defendant continues to pose a danger to the
community. As discussed, Defendant’s greed knew no bounds, he engaged in criminal
conduct daily, as a way of life, and he subjected patients to unnecessary risks in furtherance

9
 The Court notes, however, that his fraudulent scheme and his flight from justice did not take place
when he was a young man, but rather only a few years ago, while Defendant was in his 60’s and
70’s.
______________________________________________________________________________
                          CRIMINAL MINUTES – GENERAL                                            8
  Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 9 of 10 Page ID #:12839



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                       Date: July 21, 2021
of greed. And although he pleaded guilty to the conspiracy charge—a charge which
encompasses many illegal acts in furtherance of the conspiracy—when he was faced with
sentencing, he chose to abscond rather than answering for his admitted crimes.
        Thus, a far cry from the acceptance of responsibility he and his counsel claim,
Defendant’s actions represent an outright rejection of responsibility for his crimes, and
Defendant’s letters of remorse do not establish a contrary state of mind. Counsel posits that
“Morrow has accepted responsibility for his crime and has expressed explicit and repeated
remorse.” (Mot. at 19.) The Court is unconvinced. Although Defendant expresses regret
regarding his decisions based on the impact this case has had on him and his family, he stops
well short of accepting responsibility. Certainly, Defendant’s action in absconding is
fundamentally incompatible with any claim of acceptance of responsibility. Moreover,
Defendant’s letters, one addressed to other physicians in 2017 and one addressed to the
Court in late 2020, also reveal a lack of acceptance of responsibility and lack of concern for
the victims of his crimes. Therein, Defendant focuses extensively on what he has lost as a
result of his crimes, including his practice, his reputation, his money, his family
relationships, and his freedom. (See Doc. 348-1 at 190-193, Mot. Ex. 9 at 1 (“I have lost my
practice, my home and my life as I knew it. My personal pain is devastating; my public
disgrace is humiliating; . . . my reputation is ruined.”); id. at 3 (“My misconduct and
resulting prosecution has caused my financial ruin.”); Doc. 348-1 at 1, Mot. Ex. 10 at 194-95
(“The consequences of my actions have been utterly devastating to my wife, our children and
grandchildren, extended family and friends, and me personally.”).) Defendant catalogs his
past good deeds, some dating back as far as 1981, as contrast to his criminal activity. (See
Mot. Ex. 9 at 1-3.) He suggests that he would not have engaged in criminal activity were it
not for steroids he took as treatment following his surgery for retinal reattachment. (Mot Ex.
9 at 2-3 (“I had no idea that my thinking, judgement and decision-making was impaired by
complex PTSD and steroids.”) (emphasis in the original). Significantly, having pleaded
guilty to the conspiracy charge, Defendant downplays its extent. (Mot. Ex. 9 at 2 (“I
manipulated a limited number of medical records to meet insurance criteria for medically-
necessary services . . . . Specifically, the criminal acts to which I pleaded guilty involved
medical billing records for 13 patients.”) (paragraph structure altered); cf. Indictment ¶ 25
(charging a four-year conspiracy); id. ¶ 27 (charging over $50 million in fraudulent billing);
Doc. 185, Revised PSR ¶ 17 (referring to interviews of “at least 100 former patients, almost
all of [whom] reported[] that their surgeries were cosmetic in nature”).) Defendant also
downplays his crimes by suggesting they could have been worse when he states “[t]here
were no ‘ghost’ surgeries and there was no malpractice.” (Mot. Ex. 9 at 2; cf. id. at 3
(imploring recipients never to “be tempted to ‘fudge’ a medical record so a patient’s
insurance company will cover a procedure”).) Defendant eagerly shares the blame for his
______________________________________________________________________________
                       CRIMINAL MINUTES – GENERAL                            9
 Case 8:15-cr-00099-JLS Document 362 Filed 07/21/21 Page 10 of 10 Page ID #:12840



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES – GENERAL

Case No. 8:15-CR-00099-JLS                                         Date: July 21, 2021
crimes by stating that another physician at The Morrow Institute engaged in the same
conduct, expressly noting that it was this other physician (not him) who actually “performed
almost all of the procedures.” (Mot. Ex 9 at 2.) And of course, Defendant did not follow
through on the intention he expressed in 2017 to make restitution (see id. at 3), and instead
absconded; in late 2020, he blamed his flight from justice on the fact that a superseding
indictment was filed against his wife (Mot. Ex. 10 at 1), further illustrating the inability to
accept responsibility for his actions. Thus, on this record, the Court concludes that
Defendant’s continued incarceration is necessary to protect the community.
        Importantly, the Court also considers “the need to provide restitution to any victims of
the offense.” 18 U.S.C. § 3553(a)(7). Defendant absconded rather than pay restitution to his
victims. In advance of Defendants’ flights, millions of dollars of their assets were
transferred. There is no indication in the record that any restitution has been paid. Given
that Defendant in the past chose to flee and take his assets with him, it is highly unlikely that
release from imprisonment now will inspire him to pay restitution to his many victims.
        On this point, a victim to which a major portion of the restitution is owed, Regional
Employee/Employer Partnership for Benefits (“REEP”), opposes Defendant’s Release. (See
Opp. Ex. 2; Doc. 218 at 5 (restitution as to REEP ordered in the amount of $4,190,830.78).)
Counsel for REEP recounts Defendant’s actions in fabrication of medical charts and reports,
his solicitation of patients with insurers that would pay higher level of benefits for out-of-
network providers, and his filing of a civil action against REEP to collect on these fraudulent
billings. (Id.) REEP’s counsel observes that “Dr. Morrow is clearly a person who is more
likely to perpetuate criminal behavior than be repentant for it.” (Id.)
         Weighed against these factors is Defendant’s need for medical care. 18 U.S.C.
§ 3553(a)(2)(D); (see Mot. at 21-22 (ten appointments with specialists in the prior six
months). Although the BOP is managing Defendant’s specialized care, it is apparent that
Defendant’s care could be more easily managed were he not incarcerated. Nevertheless, this
single factor does not counterbalance the other relevant factors, all of which weigh in favor
of continued incarceration.
IV. CONCLUSION
        As set forth herein, the Court DENIES Defendant’s Motion for Compassionate
Release.
        IT IS SO ORDERED.
                                                                  Initials of Deputy Clerk: mku




______________________________________________________________________________
                       CRIMINAL MINUTES – GENERAL                            10
